Appellate Case: 21-1267      Document: 010110618709          Date Filed: 12/14/2021      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                             December 14, 2021
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  ELON EVERETT,

        Petitioner - Appellant,

  v.                                                             No. 21-1267
                                                       (D.C. No. 1:19-CV-03563-DDD)
  RYAN LONG; THE ATTORNEY                                         (D. Colo.)
  GENERAL OF THE STATE OF
  COLORADO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

        Petitioner Elon Everett, a Colorado state prisoner proceeding pro se,1 seeks a

 certificate of appealability (“COA”) to appeal the district court’s dismissal of his

 28 U.S.C. § 2254 habeas corpus petition. We are persuaded reasonable jurists would not

 debate the correctness of the district court’s rulings on the issues presented, Miller-El v.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         “Although we liberally construe pro se filings, we do not assume the role of
 advocate.” Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (internal quotation
 omitted).
Appellate Case: 21-1267     Document: 010110618709         Date Filed: 12/14/2021        Page: 2



 Cockrell, 537 U.S. 322, 338 (2003), and thus we deny Everett’s request for a COA and

 dismiss this matter.

                                              I

        In 2006, Elon Everett was convicted by a jury in Colorado state court on two

 counts of sexual assault. The state district court sentenced him to an indeterminate term

 of ten years to life imprisonment and designated him as a sexually violent predator

 (“SVP”). On November 9, 2006, Everett filed a notice of appeal in the Colorado Court of

 Appeals.

        On May 10, 2011, while the direct appeal was pending, Everett filed his first

 habeas petition under 28 U.S.C. § 2254 in the U.S. District Court for the District of

 Colorado, alleging a due process violation because his appeal was taking too long. On

 August 31, 2011, the federal district court denied habeas relief after analyzing the

 procedural history in state court and concluding that Everett’s rights had not been

 violated. Everett did not appeal.

        On November 10, 2011, the Colorado Court of Appeals affirmed Everett’s

 judgment and sentence for sexual assault of a physically helpless victim; vacated the

 judgment and sentence for sexual assault on a victim incapable of appraising the nature of

 her conduct; vacated the SVP designation; and remanded the case with instructions to the

 state district court to make further findings on whether Everett was an SVP. On October

 29, 2012, the Colorado Supreme Court denied certiorari review.

        In October 2012, before certiorari was denied on direct appeal, Everett filed his

 first motion for postconviction relief pursuant to Rule 35(b) of the Colorado Rules of

                                              2
Appellate Case: 21-1267      Document: 010110618709          Date Filed: 12/14/2021     Page: 3



 Criminal Procedure. On August 21, 2013, the state district court denied the Rule 35(b)

 motion and re-designated Everett as an SVP. Everett appealed, and on June 18, 2014,

 while that appeal was pending, he filed a second postconviction motion pursuant to Rule

 35(c) of the Colorado Rules of Criminal Procedure. On September 10, 2014, Everett had

 his Rule 35(b) appeal dismissed so that the state district court would have jurisdiction to

 consider his Rule 35(c) motion. The state district court then denied the Rule 35(c)

 motion, and the Colorado Court of Appeals affirmed. On September 30, 2019, the

 Colorado Supreme Court denied Everett’s petition for writ of certiorari.

        On December 16, 2019, Everett filed his second 28 U.S.C. § 2254 habeas petition,

 which is the case underlying this application for a COA. This time, Everett challenged

 the validity of his state court conviction and asserted the following claims for relief:

           1. Whether the state district court erred in admitting the victim’s rape
              kit (with three subparts);

           2. Whether the two counts of sexual assault must merge because they
              were based on one sexual act;

           3. Whether the state district court erred in denying Everett’s challenge
              for cause to Juror D.G. because she said the charges against Everett
              were “some evidence”;

           4. Whether the state district court violated Everett’s right to a public
              trial by closing the preliminary hearing to the public during the
              victim’s testimony;

           5. Whether the evidence was insufficient to support the conviction for
              sexual assault of a physically helpless victim;

           6. Whether a new trial was required because there was no transcript of
              the hearing held on Everett’s request for substitute counsel, and the
              state district court erred by denying Everett’s request for substitute
              counsel;

                                               3
Appellate Case: 21-1267    Document: 010110618709         Date Filed: 12/14/2021        Page: 4




          7. Whether the state district court erred by denying Everett’s motion
             for a mistrial after a witness testified that Everett had been
             incarcerated;

          8. Whether the state district court erred by overruling defense counsel’s
             objections to statements in the prosecutor’s rebuttal closing
             argument;

          9. Whether the Colorado Sex Offender Lifetime Supervision Act of
             1998 is unconstitutional;

          10. Whether the state district court erred by denying Everett’s motion
              for an abbreviated proportionality review of his sentence;

          11. Whether the state district court erred by denying Everett’s motion
              for an abbreviated proportionality review of his sentence (same as
              Claim 10);

          12. Whether the SVP designation must be stricken from the mittimus
              because the state district court never designated Everett an SVP;

          13. Ineffective assistance of counsel (with ten subparts);

          14. Whether the state district court erred by denying Everett’s motion
              alleging ineffective assistance of trial counsel and appellate counsel;

          15. Whether the state district court was without statutory authority and
              thus without jurisdiction to designate Everett an SVP;

          16. Whether in the absence of any evidence the defense spoke with a
              witness, the record supports a postconviction court’s denial of an
              ineffective assistance of trial counsel claim because it is
              “inconceivable” the defense did not speak to a witness and would
              not have made such a decision not to call a witness without having a
              reason;

          17. Whether the Colorado Court of Appeals erred in refusing to address
              the state district court’s authority to designate SVP status.

 ROA, at 382–84.



                                             4
Appellate Case: 21-1267     Document: 010110618709         Date Filed: 12/14/2021      Page: 5



        After reviewing the respondents’ pre-answer, the district court dismissed some of

 the claims as procedurally defaulted or otherwise procedurally barred.2 The respondents

 then answered, and Everett replied. The district court denied all pending habeas claims

 and dismissed his case with prejudice. The district court also denied a COA in the same

 order. A separate judgment was entered.

        Everett filed a timely appeal and now seeks a COA from this court, requesting that

 his convictions be vacated and the case remanded for a new trial.

                                              II

        “A state prisoner whose petition for a writ of habeas corpus is denied by a federal

 district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759,

 773 (2017). “Federal law requires that he first obtain a COA from a circuit justice or

 judge.” Id. (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a state prisoner must make

 “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

 This requires the applicant to “sho[w] that reasonable jurists could debate whether (or, for

 that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

 Miller-El, 537 U.S. at 336 (alteration in original) (quoting Slack v. McDaniel, 529 U.S.

 473, 484 (2000)). In other words, the applicant must show that the district court’s

 resolution of the claims was “debatable or wrong.” Slack, 529 U.S. at 484.



        2
         The district court determined that Claims 1(a), 1(c), 7, 12, 13(b)–(g), 13(i)–(j),
 and 17 were procedurally barred; Claim 11 was duplicative of Claim 10; Claim 15 failed
 to present a federal question; and Claim 16 was part of Claim 14. ROA, at 393.
                                              5
Appellate Case: 21-1267     Document: 010110618709          Date Filed: 12/14/2021       Page: 6



        To obtain a COA, the applicant must make “a substantial showing of the denial of

 a constitutional right.” 28 U.S.C. § 2253(c)(2). The last state court to evaluate the merits

 of Everett’s case was the Colorado Court of Appeals. Thus, federal habeas relief is only

 available if we conclude that court’s decision “was contrary to, or involved an

 unreasonable application of, clearly established Federal law, as determined by the

 Supreme Court of the United States; or resulted in a decision that was based on an

 unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d).

        Further, when a district court dismisses a § 2254 claim on procedural grounds, an

 applicant is entitled to a COA only if he shows that reasonable jurists would find it

 debatable whether he had stated a valid constitutional claim and whether the district

 court’s procedural ruling was correct. Slack, 529 U.S at 484–85.

                                              III

        In his application for COA, Everett seeks to challenge (1) the district court’s ruling

 that some claims are procedurally defaulted or otherwise procedurally barred and (2) the

 district court’s denial of the remaining claims.

 A.     Procedurally Defaulted or Procedurally Barred Claims

        Everett argues that he is entitled to a COA because reasonable jurists would find it

 debatable whether he had stated a valid constitutional claim and whether the district

 court’s procedural rulings were correct for the following claims: (1) the admissibility of

 the victim’s rape kit; (2) the denial of the motion for a mistrial; (3) the SVP designation;

 and (4) ineffective assistance of counsel.

                                               6
Appellate Case: 21-1267      Document: 010110618709          Date Filed: 12/14/2021      Page: 7



        In order to obtain federal habeas corpus review, a state prisoner must have

 exhausted the remedies available in state court. See 28 U.S.C. § 2254(b)–(c); Baldwin v.

 Reese, 541 U.S. 27, 29 (2004); Demarest v. Price, 130 F.3d 922, 932 (10th Cir. 1997).

 To do so, the applicant must have “fairly present[ed]” his claim “in each appropriate state

 court . . . thereby alerting that court to the federal nature of the claim.” Baldwin, 541

 U.S. at 29; see also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners

 must give the state courts one full opportunity to resolve any constitutional issues by

 invoking one complete round of the State’s established appellate review process.”).

        Additionally, under the “procedural default” doctrine, a claim which an applicant

 presented in state court cannot be reviewed on the merits in a federal habeas action if it

 was precluded from review in the state court under an “independent and adequate state

 ground.” Coleman v. Thompson, 501 U.S. 722, 731–32, 735 n.1 (1991). “A state

 procedural ground is independent if it relies on state law, rather than federal law, as the

 basis for the decision.” English v. Cody, 146 F.3d 1257, 1259 (10th Cir. 1998). A state

 procedural ground is adequate if it “was firmly established and regularly followed.”

 Beard v. Kindler, 558 U.S. 53, 60 (2009) (internal quotation marks omitted).

        1.     Admissibility of Victim’s Rape Kit

        Everett claims that the state district court erred in admitting the victim’s rape kit,

 specifically that (1) the kit’s evidence property report and envelope, which were used to

 establish the kit’s chain of custody, did not satisfy the foundational requirements of Rule




                                               7
Appellate Case: 21-1267      Document: 010110618709         Date Filed: 12/14/2021      Page: 8



 803(6) of the Colorado Rules of Evidence and (2) the state did not establish a proper

 chain of custody for the rape kit.3

        The Colorado Court of Appeals addressed and rejected each contention. The

 Court of Appeals determined that the state district court did not abuse its discretion in

 admitting the victim’s rape kit because (1) the kit’s evidence property report and

 envelope were admissible as a police record and an officer’s testimony established each

 requirement to admit the property report and envelope under Rule 803(6), and (2) the

 Government’s evidence accounting for the kit’s whereabouts at all times established its

 chain of custody.

        The district court determined that Everett failed to present these issues as a federal

 constitutional claim to the state court and therefore failed to exhaust state remedies for

 these claims. The district court then concluded that the claims were subject to

 anticipatory procedural default and could not be considered because Everett failed to

 demonstrate cause and prejudice or a fundamental miscarriage of justice.

        We hold that reasonable jurists would not debate the district court’s conclusion.

 Federal courts may not dismiss a claim on the ground that it has not been exhausted if the

 applicant no longer has an adequate and effective state remedy available to exhaust. See

 Castille v. Peoples, 489 U.S. 346, 351 (1989). Instead, such a claim is subject to

 anticipatory procedural default—even if it has not actually been raised and rejected by


        3
          District court’s Claim 1, ROA, at 382; Everett’s Claims 7(1)–7(2), Application
 for Certificate of Appealability (“Application”), at 15. Everett also claims that the
 writings on these documents violated his Confrontation Clause rights, which the district
 court reviewed on the merits and we will address in Section B.
                                               8
Appellate Case: 21-1267     Document: 010110618709         Date Filed: 12/14/2021        Page: 9



 state courts on a procedural ground—if it is clear that the claim would now be so rejected

 because of an independent and adequate state procedural rule. See Coleman, 501 U.S. at

 735 n.1. Federal courts “do not review issues that have been defaulted in state court on

 an independent and adequate state procedural ground, unless the default is excused

 through a showing of cause and actual prejudice or a fundamental miscarriage of justice.”

 Jackson v. Shanks, 143 F.3d 1313, 1317 (10th Cir. 1998).

        As the district court noted, these claims were subject to anticipatory procedural

 default because Everett no longer has an adequate and effective remedy available to him

 with respect to those claims. Specifically, Rule 35(c)(3)(VII) of the Colorado Rules of

 Criminal Procedure prevents Everett from returning to state court to raise these claims as

 federal constitutional claims in a new postconviction motion. Rule 35(c)(3)(VII)

 provides that with limited exceptions not applicable to Everett, the state court must

 dismiss any claim that could have been presented in a prior appeal or postconviction

 proceeding. Rule 35(c)(3)(VII) is independent because the rule relies on state rather than

 federal law, and the rule is adequate because Colorado courts apply it evenhandedly. See,

 e.g., People v. Vondra, 240 P.3d 493, 494–95 (Colo. App. 2010) (applying Rule

 35(c)(3)(VII) to reject claims that were or could have been raised in prior proceeding);

 see also LeBere v. Abbott, 732 F.3d 1224, 1233 n.13 (10th Cir. 2013) (noting that several

 unpublished cases have indicated Rule 35(c)(3)(VII) is an independent and adequate state

 ground precluding federal habeas review). Everett also fails to demonstrate cause and

 prejudice or a fundamental miscarriage of justice. Reasonable jurists therefore would not



                                              9
Appellate Case: 21-1267       Document: 010110618709         Date Filed: 12/14/2021       Page: 10



  debate the district court’s conclusion that Everett’s claim challenging the admissibility of

  the rape kit must be dismissed.

         2.       Denial of Motion for Mistrial

         Everett argues that the state district court erred by denying his motion for a

  mistrial after a witness testified that Everett had been incarcerated.4 On direct appeal,

  Everett raised this claim as a state law claim, and the Colorado Court of Appeals

  concluded that the state district court did not abuse its discretion by denying Everett’s

  motion for a mistrial.

         The district court determined that because Everett failed to present this claim to

  the Colorado Court of Appeals as a federal constitutional claim, Everett failed to exhaust

  state remedies. The claim was subject to anticipatory procedural default because Everett

  no longer has an adequate and effective remedy available to him. See Colo. R. Crim. P.

  35(c)(3)(VII). As explained above, Colorado Rule of Criminal Procedure 35(c)(3)(VII)

  is independent and adequate and prevents Everett from returning to state court to raise the

  claim as a federal constitutional claim in a new postconviction motion. Everett also fails

  to demonstrate cause and prejudice or a fundamental miscarriage of justice. Reasonable

  jurists therefore would not debate the district court’s conclusion that the mistrial claim

  must be dismissed.




         4
             District court’s Claim 7, ROA, at 383; Everett’s Claim 7(3), Application, at 15.
                                                10
Appellate Case: 21-1267         Document: 010110618709        Date Filed: 12/14/2021     Page: 11



           3.       SVP Designation

           Everett raises three claims regarding the SVP designation: (1) the SVP designation

  must be stricken from the mittimus because the state district court never designated

  Everett an SVP;5 (2) the state district court lacked statutory authority and thus lacked

  jurisdiction to designate Everett an SVP;6 and (3) the Colorado Court of Appeals erred in

  refusing to address the state district court’s authority to designate SVP status.7

           On direct appeal, Everett argued that the “sexually violent predator” annotation on

  the mittimus should be stricken because the sentencing court did not find that Everett was

  a “sexually violent predator” under Colo. Rev. Stat. § 18-3-414.5 (2004). The Colorado

  Court of Appeals rejected his suggestion that the court did not designate him an SVP but

  agreed that the court could not yet do so because his risk of reoffending had not yet been

  assessed. The Court of Appeals, relying on state law, vacated the SVP designation and

  remanded the case to the state district court to make the requisite specific findings of fact

  based on a risk assessment screening instrument as to whether Everett qualified for SVP

  designation. In postconviction proceedings, Everett initially appealed the SVP

  designation that the state district court entered on August 21, 2013 in a Rule 35(b)

  motion, but then he withdrew his appeal on that issue. He again raised the SVP issue in


           5
               District court’s Claim 12, ROA, at 383; Everett’s Claim 7(4)(A), Application,
  at 15.
           6
               District court’s Claim 15, ROA, at 383; Everett’s Claim 7(4)(B), Application,
  at 15.
           7
               District court’s Claim 17, ROA, at 384; Everett’s Claim 7(4)(C), Application,
  at 15.
                                                  11
Appellate Case: 21-1267      Document: 010110618709           Date Filed: 12/14/2021      Page: 12



  his second postconviction motion under Rule 35(c), but the Court of Appeals declined to

  consider Everett’s arguments regarding the state district court’s authority to designate

  him an SVP because his appeal was untimely on that issue.

         Upon review of these state court records, the district court determined that Everett

  failed to present these claims to the Colorado Court of Appeals as federal constitutional

  claims. Everett does not allege any constitutional basis for his argument that the state

  district court lacked statutory authority to designate him an SVP. Further, the claims are

  procedurally defaulted because the claims were or would be denied on an independent

  and adequate state law ground, and Everett no longer has a remedy available to him. See

  LeBere, 732 F.3d at 1230 (explaining that Colo. R. Crim. P. 35(c)(3)(VI) “prohibits not

  only claims previously decided on the merits, but also claims where review ‘would be

  nothing more than a second appeal addressing the same issues on some recently contrived

  constitutional theory’”). Everett also fails to demonstrate cause and prejudice or a

  fundamental miscarriage of justice. Reasonable jurists therefore would not debate the

  district court’s conclusion that the SVP claims must be dismissed.

         4.     Ineffective Assistance of Counsel

         Everett raises the following claims regarding ineffective assistance of counsel:

  (1) failure to consult with him during pretrial and trial preparation; (2) failure to

  investigate his background regarding alcohol/drug abuse and mental-health issues;

  (3) failure to prepare and present an adequate defense and prepare and present the

  affirmative defense of consent; (4) failure to challenge the state district court’s abuse of

  discretion in permitting the introduction of prejudicial evidence; (5) failure to challenge

                                                12
Appellate Case: 21-1267       Document: 010110618709          Date Filed: 12/14/2021      Page: 13



  the lack of sufficient evidence to support the prosecution’s charges against him;

  (6) failure to challenge the prosecution’s failure and/or refusal to elect between counts

  one and two; (7) failure to challenge the court’s error in imposing an illegal sentence; and

  (8) failure to initiate plea discussions with the prosecution as an alternative to proceeding

  to trial.8

          The district court noted that Everett had not raised these claims in his state court

  proceedings and that any attempt to present these unexhausted claims to the state courts

  would be rejected under Colorado Rule of Criminal Procedure 35(c)(3)(VII). Because

  Rule 35(c)(3)(VII) is an independent and adequate state ground, the claims are defaulted

  under the doctrine of anticipatory default. Everett also fails to demonstrate cause and

  prejudice or a fundamental miscarriage of justice. After reviewing the record on appeal,

  we conclude that reasonable jurists would not disagree with the district court’s

  conclusions.

  B.      Denial of Remaining Habeas Claims

          Everett argues that he is entitled to a COA because reasonable jurists would debate

  the district court’s denial of the following remaining habeas claims: (1) violation of the

  Confrontation Clause relating to the admission of the victim’s rape kit; (2) right to a

  public trial; (3) insufficient evidence to support his conviction; (4) the constitutionality of




          8
           District court’s Claim 13, ROA, at 383; Everett’s Claims 5(5)–5(6), 7(5)–7(12),
  Application, at 11, 15–16. Everett’s remaining two ineffective assistance of counsel
  claims that were not procedurally barred and that the district court reviewed on the merits
  are discussed in Section B.
                                                13
Appellate Case: 21-1267         Document: 010110618709         Date Filed: 12/14/2021       Page: 14



  the Colorado Sex Offender Lifetime Supervision Act of 1998; (5) ineffective assistance

  of trial counsel; and (6) ineffective assistance of appellate counsel.

           Pursuant to 28 U.S.C. § 2254(d), a writ of habeas corpus may not be issued with

  respect to any claim that was adjudicated on the merits in state court unless the state court

  adjudication (1) resulted in a decision that was contrary to, or involved an unreasonable

  application of, clearly established federal law, as determined by the Supreme Court of the

  United States, § 2254(d)(1), or (2) resulted in a decision that was based on an

  unreasonable determination of the facts in light of the evidence presented in the state

  court proceeding, § 2254(d)(2). Everett bears the burden of proof under this statute. See

  Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

           1.       Admission of the Victim’s Rape Kit – Confrontation Clause

           Everett claims that the state district court erred in admitting the victim’s rape kit,

  specifically that the writings on the rape kit’s evidence property report and envelope

  violated his Confrontation Clause rights.9 Everett disagrees with the Colorado Court of

  Appeals’ characterization of these documents as business records and argues that the rape

  kit was testimonial evidence because it was “created specifically for use at trial, and to

  prove the fact that this evidence is how [he] and the alleged victim had sexual contact

  with each other.” Application, at 18.

           As previously stated, the Colorado Court of Appeals determined that the state

  district court did not abuse its discretion in admitting the rape kit’s evidence property


           9
               District court’s Claim 1, ROA, at 382; Everett’s Claim 1, Application, at 3–4,
  17–20.
                                                  14
Appellate Case: 21-1267      Document: 010110618709         Date Filed: 12/14/2021      Page: 15



  report and envelope under Rule 803(6) of the Colorado Rules of Evidence. See supra at

  8. The Court of Appeals held that Everett’s confrontation rights were not violated

  because the rape kit’s evidence property report and envelope did not constitute

  testimonial evidence and were properly admitted as business records under Rule 803(6).

  In reaching this decision, the Court of Appeals stated that a police officer’s testimony at

  trial established that such documents were created regardless of whether the case to

  which the evidence related was going to trial.

         The district court determined that the Court of Appeals’ decision that these

  documents were in fact business records was not based on an unreasonable determination

  of the facts in light of the evidence presented in the state court proceedings. Pursuant to

  § 2254(e)(1), the district court presumed that the state court’s factual determinations are

  correct, and Everett bears the burden of rebutting that presumption by clear and

  convincing evidence. Everett’s argument that the evidence property report and envelope

  were testimonial evidence because they were created for use at trial does not overcome

  the presumption of correctness of the police officer’s testimony at trial, which established

  that a crime scene investigation technician created the documents following the police

  department’s normal course of business in processing and storing evidence from a crime

  scene. Further, the district court concluded that the Court of Appeals’ legal

  determination that the evidence property report and envelope were not testimonial is not

  contrary to or an unreasonable application of a clearly established rule of federal law as

  determined by the Supreme Court. See, e.g., Melendez-Diaz v. Massachusetts, 557 U.S.

  305, 324 (2009) (“Business and public records are generally admissible absent

                                               15
Appellate Case: 21-1267        Document: 010110618709         Date Filed: 12/14/2021       Page: 16



  confrontation not because they qualify under an exception to the hearsay rules, but

  because—having been created for the administration of an entity’s affairs and not for the

  purpose of proving some fact at trial—they are not testimonial.”); Crawford v.

  Washington 541 U.S. 36, 68–69 (2004) (the Confrontation Clause bars the introduction

  into evidence of out-of-court statements that are testimonial in nature). After reviewing

  the record on appeal, we conclude that reasonable jurists would not disagree with the

  district court’s conclusions.

         2.       Right to a Public Trial – Preliminary Hearing

         Everett claims that the state district court violated his right to a public trial by

  closing the preliminary hearing to the public during the victim’s testimony.10 He argues

  that the alleged error was to be reviewed under the “structural error standard where

  defendant need not show prejudice because the error effected [sic] the entire framework

  of the proceedings.” Application, at 4. He further argues that when a trial court

  “erroneously deprives a defendant of this right, the error is structural and requires

  automatic reversal.” Id. at 5. In support, he cites People v. Lujan, 484 P.3d 718 (Colo.

  App. 2018), rev’d, 461 P.3d 494 (Colo. 2020), a Colorado Court of Appeals case

  discussing a criminal defendant’s right to a public trial that was reversed by the Colorado

  Supreme Court.

         During Everett’s pretrial proceedings, the prosecutor asked the state district court

  to close the preliminary hearing to the public for the alleged victim’s testimony pursuant



         10
              District court’s Claim 4, ROA, at 382; Everett’s Claim 2, Application, at 4–6.
                                                16
Appellate Case: 21-1267       Document: 010110618709          Date Filed: 12/14/2021       Page: 17



  to C.R.S. § 16-5-301(2) (addressing state court’s ability to close preliminary hearings in

  sexual assault cases). Defense counsel objected, arguing that the jury should decide

  whether the victim was in fact a sexual assault victim and that Everett was in jail and did

  not have family or friends there. The state district court analyzed the issue under C.R.S.

  § 16-5-301(2) and determined that the victim’s testimony, which included the victim’s

  retrieval of “the condom from inside her vagina,” concerned a matter of extreme privacy.

  ROA, at 551–52. As a result, the state district court decided to close the preliminary

  hearing to the public during the victim’s testimony to prevent the court process from

  compounding the victim’s emotional trauma.

         On direct appeal, Everett presented a different argument and asserted that the state

  district court failed to comply with the requirements of Waller v. Georgia, 467 U.S. 39

  (1984). In particular, Everett argued that the court (1) did not make sufficient findings

  showing that the interest asserted was an “overriding interest” under Waller or (2) did not

  consider reasonable alternatives to closing the hearing to the public for all of victim’s

  testimony. The Colorado Court of Appeals found that the applicable standard of review

  was plain error because defense counsel did not object to the closure for the reasons

  Everett asserted on appeal. See People v. DeWitt, 275 P.3d 728 (Colo. App. 2011)

  (reviewing unpreserved claim of constitutional error for plain error). The Court of

  Appeals further concluded that assuming that the state district court erred, Everett did not

  assert and the record did not suggest that any such error “so undermine[d] the

  fundamental fairness of [his later] trial as to cast serious doubt on the reliability of the



                                                17
Appellate Case: 21-1267        Document: 010110618709        Date Filed: 12/14/2021       Page: 18



  judgment of conviction.” ROA, at 552–53 (discussing relevant case law cited by

  Colorado Court of Appeals).

         The district court determined that Everett failed to establish that the Court of

  Appeals’ decision was contrary to, or an unreasonable application of, clearly established

  Supreme Court precedent because he failed to identify any materially distinguishable

  Supreme Court decision that would have compelled a different result. The district court

  also determined that the Court of Appeals’ decision was not based on an unreasonable

  determination of the facts in light of the evidence presented in the state court proceeding.

  After reviewing the record on appeal, we conclude that reasonable jurists would not

  disagree with the district court’s conclusions.

         3.       Insufficient Evidence to Support Conviction

         Everett claims that the evidence was insufficient to support the conviction for

  sexual assault of a physically helpless victim.11 He argues that the jury drew the

  conclusion based on “an unreasonable determination that the alleged victim was not

  physically helpless enough to be not kidnapped, but was physically helpless enough to be

  sexually assaulted without any additional evidence to support that conclusion.”

  Application, at 6.

         The Court of Appeals rejected Everett’s sufficiency-of-the-evidence claim and

  determined that based on the evidence, the jury could reasonably infer that (1) the victim

  was intoxicated to the point of physical helplessness on the night of the assault and



         11
              District court’s Claim 5, ROA, at 382; Everett’s Claim 3, Application, at 6.
                                                18
Appellate Case: 21-1267      Document: 010110618709         Date Filed: 12/14/2021     Page: 19



  (2) Everett knew that she was physically helpless. Further, the victim testified that she

  had not consented to have sexual relations with Everett that night.

         The district court analyzed the claim under Jackson v. Virginia, 443 U.S. 307, 319

  (1979), in which the Supreme Court held that “the relevant question is whether, after

  viewing the evidence in the light most favorable to the prosecution, any rational trier of

  fact could have found the essential elements of the crime beyond a reasonable doubt.”

  Moreover, the district court noted that a federal court on habeas review “may not

  overturn a state court decision rejecting a sufficiency of the evidence challenge simply

  because the federal court disagrees with the state court” and “instead may do so only if

  the state court decision was objectively unreasonable.” Coleman v. Johnson, 566 U.S.

  650, 651 (2012) (per curiam) (internal quotation marks omitted). The district court then

  concluded that (1) Everett did not identify any materially indistinguishable Supreme

  Court decision requiring a different result and (2) Everett’s conclusory assertions were

  insufficient to rebut the § 2254(d)(2) presumption and demonstrate that the Court of

  Appeals’ resolution of this claim—given the evidence presented at trial, considered by

  the jury, and weighed in favor of the prosecution—was objectively unreasonable. After

  reviewing the record on appeal, we conclude that reasonable jurists would not disagree

  with the district court’s conclusions.




                                               19
Appellate Case: 21-1267     Document: 010110618709          Date Filed: 12/14/2021     Page: 20



         4.     Constitutionality of the Colorado Sex Offender Lifetime Supervision Act
                of 1998

         Everett claims that the Colorado Sex Offender Lifetime Supervision Act of 1998

  (“SOLSA”) is unconstitutional.12 He asserts that SOLSA is “the epitome of cruel and

  unusual punishment” and violates Equal Protection under the Eighth and Fourteenth

  Amendments. Application, at 8. He argues that “jurists of reason could differ about

  Colorado’s legislative intent (or agree) that physically helpless is defined as someone

  who is paralyzed, elderly, severe cognitive disabilities, infantile, or someone who suffers

  from a form of mental retardation” and “[n]ot someone who goes out to a bar, gets

  voluntarily intoxicated, goes home with someone willingly and regrets it the next

  morning, then after almost 2 years he gets charged with a sex-offense, because she

  possibly committed adultery or the person was not attractive as first thought.” Id. at 9.

  He further contends that SOLSA does not have the necessary enacting clause.

         On direct appeal, the Court of Appeals rejected Everett’s constitutional arguments

  against SOLSA for reasons already addressed and rejected by divisions of the court in

  People v. Firth, 205 P.3d 445 (Colo. App. 2008); People v. Lehmkuhl, 117 P.3d 98 (Colo.

  App. 2004); People v. Dash, 104 P.3d 286 (Colo. App. 2004); People v. Oglethorpe, 87

  P.3d 129 (Colo. App. 2003); and People v. Strean, 74 P.3d 387 (Colo. App. 2002).

         The district court determined that (1) Everett failed to demonstrate that the Court

  of Appeals’ rejection of his constitutional claims challenging SOLSA was either contrary



         12
          District court’s Claim 9, ROA, at 383; Everett’s Claim 4, 4(a), Application, at
  7–10, 20–24.
                                              20
Appellate Case: 21-1267       Document: 010110618709         Date Filed: 12/14/2021      Page: 21



  to or an unreasonable application of clearly established federal law and (2) the Court of

  Appeals’ ruling, based on state court cases, was not “so lacking in justification that there

  was an error well understood and comprehended in existing law beyond any possibility

  for fairminded disagreement.” ROA, at 571 (citing Harrington v. Richter, 562 U.S. 86,

  103 (2011)). In his application for COA, Everett again fails to cite any contradictory

  governing law set forth in Supreme Court cases or any materially indistinguishable

  Supreme Court decision that would compel a different result. As the district court noted,

  “courts uniformly have rejected constitutional challenges to SOLSA as a general matter,

  as well as the parole process it prescribes.” Id. (citing Colorado and Tenth Circuit

  decisions rejecting similar arguments). After reviewing the record on appeal, we

  conclude that reasonable jurists would not disagree with the district court’s conclusions.

         5.      Ineffective Assistance of Trial Counsel

         Everett claims that his Sixth Amendment right to effective assistance of trial

  counsel was violated due to “the cumulative effect of the deficient representation.”

  Application, at 10. In particular, Everett claims that his trial counsel was ineffective for

  the following reasons: (1) failure to call Everett’s father, “the only sole eyewitness to

  when the sex was happening at his house,” and (2) failure to seek a jury instruction on

  alternative theories.13 Id. at 11. Everett argues that when the trial counsel’s alleged

  errors are taken together, they “indicate a general lack of skill and preparation” and “may

  deprive [him] of a fair trial.” Id. at 12.


         13
           District court’s Claims 13–14, ROA, at 383; Everett’s Claims 5(1)–5(4),
  Application, at 10–12.
                                               21
Appellate Case: 21-1267      Document: 010110618709          Date Filed: 12/14/2021      Page: 22



         The Colorado Court of Appeals considered this issue under the standard set forth

  in Strickland v. Washington, 466 U.S. 668, 687 (1984) (crafting a two-part test requiring

  a defendant show “that counsel’s performance was deficient” and “that the deficient

  performance prejudiced the defense”). Based on the record of the state court

  proceedings, the Court of Appeals determined that (1) the state district court did not err in

  concluding that trial counsel investigated Everett’s father and made an informed and

  reasonable decision not to call him as a witness at trial and (2) assuming that counsel was

  deficient in failing to request a jury instruction based on People v. Lowe, 660 P.2d 1261,

  1271 (Colo. 1983) (holding that jury should be informed that defendant was being

  charged with one crime under two alternative theories and that verdict should indicate

  which theory had been proved by the evidence), the lack of a Lowe instruction was not

  prejudicial to Everett.

         As to the witness issue, the district court determined that Everett failed to

  demonstrate that the Court of Appeals’ decision was based on an unreasonable

  determination of the facts in light of the evidence presented under § 2254(d)(2). As to

  the jury instruction issue, Everett’s conclusory allegations did not persuade the district

  court that the Court of Appeals was unreasonable in concluding that there was no

  prejudice based on the alleged instructional error. The district court also determined that

  Everett failed to rebut the Court of Appeals’ factual determinations with clear and

  convincing evidence or identify any materially indistinguishable Supreme Court decision

  that would compel a different result. After reviewing the record on appeal, we conclude

  that reasonable jurists would not disagree with the district court’s conclusions.

                                               22
Appellate Case: 21-1267        Document: 010110618709         Date Filed: 12/14/2021      Page: 23



         6.       Ineffective Assistance of Appellate Counsel

         Everett claims that his appellate counsel was ineffective for failing to raise the

  instructional error (failure to seek a jury instruction on alternative theories) on direct

  appeal.14 He contends that appellate counsel should have sought a new trial based on the

  holding in Lowe because the jury was not instructed that only one offense was charged

  and therefore “the functions of the jury were usurped.” Application, at 13.

         The Colorado Court of Appeals rejected Everett’s claim and determined that the

  remedy provided by the Colorado Supreme Court in Lowe was precisely the remedy

  Everett received on direct appeal—merger of the two convictions. See 660 P.2d at 1272

  (vacating defendant’s two convictions and remanding to the district court to enter a

  conviction on a single offense). The Court of Appeals agreed with the state district court

  that Everett had not established a reasonable probability that but for appellate counsel’s

  failure to raise that instructional error, the result of the proceeding would have been

  different.

         The district court again applied Strickland as clearly established federal law

  applicable to an ineffective assistance of appellate counsel. See Smith v. Robbins, 528

  U.S. 259, 285 (2000) (holding that “the proper standard for evaluating [a] claim that

  appellate counsel was ineffective . . . is that enunciated in Strickland”). In the context of

  an ineffective assistance of appellate counsel claim, the prejudice prong of Strickland

  requires Everett to “show reasonable probability that, but for his counsel’s unreasonable



         14
              District court’s Claim 13, ROA, at 4; Everett’s Claim 6, Application, at 13–14.
                                                23
Appellate Case: 21-1267     Document: 010110618709          Date Filed: 12/14/2021      Page: 24



  failure to” raise a particular nonfrivolous issue, “he would have prevailed on his appeal.”

  Id. The district court concluded that the Court of Appeals identified the correct legal

  standard by applying Strickland, and Everett did not cite any contradictory governing law

  regarding ineffective assistance of counsel set forth in Supreme Court cases or any

  materially indistinguishable Supreme Court decision that would compel a different result.

  The district court also concluded that Everett failed to demonstrate that the error was

  prejudicial and a constitutional challenge to the jury instructions on direct appeal would

  have succeeded, as his two convictions were merged under the remedy established in

  Lowe. We hold that the district court’s conclusion is not debatable and does not deserve

  further encouragement. See Slack, 529 U.S. at 484.

                                              III

         Everett’s motion for a certificate of appealability is DENIED, and this matter is

  DISMISSED. In addition, both pending motions for leave to proceed in forma pauperis

  and for appointment of counsel are DENIED.


                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Circuit Judge




                                              24